 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6   BRENDA M JOHNSON,
                                                          Case No. C19-5529 RJB
 7                              Plaintiff,
            v.                                            ORDER TO SHOW CAUSE OR
 8                                                        AMEND THE COMPLAINT
     TERRY LEE REMBERT, PIERCE
 9   COUNTY, JANA STEALING,
     DEPARTMENT OF CHILD SUPPORT,
10
                                Defendants.
11

12          This matter has been referred to the undersigned Magistrate Judge and is before the Court

13   on Plaintiff Brenda M. Johnson’s (“plaintiff”) motion to proceed in forma pauperis (Dkt. 1) and

14   proposed complaint (Dkt. 1-1). In light of the deficiencies in the complaint discussed below, the

15   undersigned will not direct service of the complaint at this time. Plaintiff will be provided the

16   opportunity by July 15, 2019 to show cause why the complaint should not be dismissed or to file

17   an amended complaint. Plaintiff’s application for IFP (Dkt. 1) shall be renoted for July 15, 2019.

18                                                 DISCUSSION

19      A. Plaintiff’s Proposed Complaint

20          On June 11, 2019, plaintiff filed the instant motion and proposed complaint alleging

21   negligence as well as numerous violations of her Constitutionally protected rights. Id. Plaintiff

22   has named a number of defendants in her proposed complaint, including Terry Lee Rembert

23   (“Rembert”), a Pierce County Corrections Officer and Johnson’s ex-husband, Jana Stealing

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 1
 1   (“Stealing”), an employee of the “Department of Child Support”, “Pierce County Sherriff of

 2   Corrections” (presumably Pierce County Sheriff’s Department) and “Department of Child

 3   Support” (presumably Washington State Department of Social and Health Services – Division of

 4   Child Support) (“DSHS”). Id.

 5          For the section of the proposed complaint titled “Statement of Claim,” plaintiff states,

 6   “On (date) [sic] June 30, 1999, at (Pierce County) [sic] Pierce County Superior Court, the

 7   defendant(s) Terry Lee Rembert, Pierce County, Jana Stealing Department of Child Support: (1)

 8   performed acts that a person of ordinary prudence in the same or similar circumstance would not

 9   have done; or (2) failed to perform acts that a person of ordinary prudence would have done

10   under the same or similar circumstances because …” (Dkt. 1-1 at 6.) Plaintiff then goes on to

11   explain that shortly after dissolving her marriage with Rembert, Rembert petitioned for and

12   received custody of their children. Id. Plaintiff also alleges that Rembert failed to make child

13   support payments causing plaintiff to lose her home. Id. Plaintiff contends that the removal of

14   her children and the foreclosure of her home constitute a violation of her Fourth Amendment

15   rights and her right to equal protection under the Fourteenth Amendment. Id.

16          Next, plaintiff alleges that Rembert took, “approximately $6,700 owed to Plaintiff from

17   the IRS,” and that “approx. $350.00 was taken from [plaintiff] in June 2016 when she worked for

18   Amazon.” Id. Plaintiff concludes her allegations against Rembert by stating that, “Johnson finds

19   Terry Lee Rembert liable for negligent [sic].” Id.

20          Next, plaintiff contends that Pierce County, the State of Washington and the DSHS

21   violated her Constitutionally protected rights. (Dkt. 1-1 at 7). Plaintiff states that she “tried to

22   appeal such action and was denied her due process of the law [sic] in Pierce County through the

23   State of Washington.” Id. Plaintiff does not identify what “action” she attempted to appeal. Id.

24

25

     -2
 1   Plaintiff also states that “DCS had no legal authority to break the laws” and that as a result of

 2   wrongdoing by the DSHS “her Fourteenth amendment rights fifth, [sic] amendment of due

 3   process of the law [sic] was violated.” Id. Plaintiff also alleges that she was not served with

 4   child support orders, “which broke the law by denying her right to defending [sic] her rights in a

 5   court of law.” Id. Finally, plaintiff alleges that the “Department of Child Support has failed to

 6   collect, enforce, and threaten Johnson [sic] with violations of her Constitutional rights for equal

 7   and fair treatment and due process of law.” Id.

 8        B. Standard of Review of a Proposed Complaint

 9           Pursuant to Federal Rule of Civil Procedure (FRCP) 8(a), a pleading that states a claim

10   for relief must contain:

11           (1) A short and plain statement of the grounds for the court’s jurisdiction, unless
                 the court already has jurisdiction and the claim needs no new jurisdictional
12               support;
             (2) A short and plain statement of the claim showing the pleader is entitled to
13               relief; and
             (3) A demand for the relief sought, which may include relief in the alternative or
14               different types of relief.

15           While the pleading standard under FRCP 8 “does not require ‘detailed factual

16   allegations,’ it demands more than an unadorned, the-defendant-unlawfully-harmed-me

17   accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The pleading must contain more than

18   “labels and conclusions” or “‘naked assertion[s]’ devoid of “further factual enhancements.” Id.

19   (quoting, Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

20           When a plaintiff appears pro se in a civil rights case, “the court must construe the

21   pleadings liberally and must afford plaintiff the benefit of any doubt.” Karim-Panahi v. Los

22   Angeles Police Dep’t, 839 F.2d 621, 624 (1988). However, this lenient standard does not excuse

23

24

25

     -3
 1   a pro se litigant from meeting the most basic pleading requirements. See, American Ass’n of

 2   Naturopathic Physicians v. Hayhurst, 227 F.3d 1104, 1107-08 (9th Cir. 2000).

 3        C. Analysis of the Proposed Complaint

 4               1. Rooker-Feldman Doctrine

 5           It is unclear from the complaint whether this Court has jurisdiction to hear this matter.

 6   “Rooker-Feldman is a powerful doctrine that prevents federal courts from second-guessing state

 7   court decisions by barring the lower federal court from hearing de facto appeals from state court

 8   judgments.” Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003). The Rooker-Feldman

 9   doctrine prohibits a district court from reviewing the decision of a state court, when a federal

10   plaintiff asserts as their injury a legal error by the state court and seeks as their remedy relief

11   from that state court judgment. Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004).

12           It appears that, at least as to some of plaintiff’s claims, she requests that the Court review

13   a state court’s decision. Plaintiff alleges that a state court judge violated her Constitutionally

14   protected rights by making legal errors in a child custody proceeding. (Dkt. 1-1 at 6-7). It is

15   unclear what relief plaintiff seeks from these purported errors. In the section of the proposed

16   complaint entitled “Relief,” plaintiff states that she is seeking monetary damages and also states

17   “Exhibit Child Support order dkt. Entry OCTOBER 22, 1999, Child Support order dkt. Entry

18   December 22, 2003 case 99-3-02048-0.” (Dkt. 1-1 at 8.) This Court does not have jurisdiction

19   to review the state custody proceeding or related child support orders cited by plaintiff.

20               2. Negligence Cause of Action

21           With regard to plaintiff’s cause of action for negligence, the proposed complaint fails to

22   meet the pleading standards set forth in FRCP 8.

23

24

25

     -4
 1          First, the proposed complaint does not provide a “short plaint statement of the grounds

 2   for the court’s jurisdiction” for this cause of action. Pursuant to 28 U.S.C. § 1331, district courts

 3   have subject matter jurisdiction over all actions arising under the Constitution, laws or treaties of

 4   the United States. Pursuant to 28 U.S.C. § 1332(a), district courts have subject matter

 5   jurisdiction over civil actions where, “the matter in controversy exceeds the sum or value of

 6   $75,000, exclusive of interest and cost, and is between (1) Citizens of different States […]”

 7   Finally, pursuant to 28 U.S.C. § 1367, in a civil action where the district court has original

 8   jurisdiction, “the district court shall have supplemental jurisdiction over all claims that are so

 9   related to claims in the action within such original jurisdiction that they form part of the same

10   case or controversy.”

11          The proposed complaint identifies two potential grounds for subject matter jurisdiction in

12   this action. First, the caption of the proposed complaint states that this Court has diversity

13   jurisdiction over the negligence cause of action. (Dkt. 1-1 at 1.) However, plaintiff has

14   identified that each party to this action is a citizen of the State of Washington. (Dkt. 1-1 at 1-3).

15   Accordingly, this cause of action fails the diversity requirement under 28 U.S.C. § 1332(a)(1).

16   For the section of the proposed complaint titled “Basis For Jurisdiction,” plaintiff has stated that

17   this cause of action has federal question jurisdiction pursuant to 28 U.S.C. § 1331 because it

18   arises out of the United States Constitution. (Dkt. 1-1 at 3-4.) However, plaintiff has not

19   identified how her cause of action for negligence arises from the United States Constitution. In

20   short, the proposed complaint fails to identify the grounds for this Court’s jurisdiction over

21   plaintiff’s negligence cause of action as required by FRCP 8.

22

23

24

25

     -5
 1          Furthermore, the proposed complaint fails to provide a “short plain statement of the

 2   claims showing that the pleader is entitled to relief.” The proposed complaint attempts to allege

 3   negligence by stating:

 4          “On (date) [sic] June 30, 1999 at (Pierce County) Pierce County Superior Court,

 5          [sic] the defendant(s) Terry Lee Rembert, Pierce County, Jana Stealing

 6          Department of Child Support: (1) performed acts that a person of ordinary

 7          prudence in the same or similar circumstance would not have done; or (2) failed

 8          to perform acts that a person of ordinary prudence would have done under the

 9          same or similar circumstances,” and

10           “Johnson finds Terry Lee Rembert liable for negligent [sic].”

11   (Dkt. 1-1 at 6). Plaintiff does not explain what happened, when it happened, or where it

12   happened. Plaintiff’s conclusory allegations are insufficient to state a cause of action for

13   negligence without further factual development.

14              3. 42 U.S.C. § 1983

15          42 U.S.C. § 1983 “affords a ‘civil remedy’ for deprivation of federally protected rights

16   caused by persons acting under color of state law.” Parratt v. Taylor, 451 U.S. 527, 535 (1981)

17   overruled in part on other grounds by Daniels v. Williams, 474 U.S. 327 (1986). To state a

18   claim under Section 1983, a complainant must allege: (1) the conduct complained of was

19   committed by a person acting under color of state law, and (2) the conduct deprived a person of a

20   right, privilege, or immunity secured by the Constitution or laws of the United States. Id.

21   Section 1983 is the appropriate avenue to remedy an alleged wrong only if both of these

22   elements are presented. Haygood v. Younger, 769 F.2d 1350, 1354 (9th Cir. 1985).

23

24

25

     -6
 1          To state a claim under Section 1983, a plaintiff must set forth the specific factual bases

 2   upon which the plaintiff claims each defendant is liable. Aldabe v. Aldabe, 616 F.2d 1089, 1092

 3   (9th Cir. 1982). Vague and conclusory allegations of officials participating in a civil rights

 4   violation are not sufficient to support a claim under Section 1983. Ivey v. Board of Regents, 673

 5   F.2d 266, 269 (1982).

 6          In the proposed complaint, plaintiff, without citing to Section 1983, attempts to allege a

 7   cause of action on the ground that state officials have deprived her of her federally protected

 8   rights. (Dkt. 1-1 at 3-4, 6-7.) Plaintiff has not provided sufficient factual allegations to meet the

 9   pleadings standards set in FRCP 8. Plaintiff relies on vague and conclusory allegations of

10   wrongdoing without providing factual allegations supporting her claim. (Dkt. 1-1 at 6-7.)

11   Furthermore, plaintiff has not identified any specific person that she purports acted under color

12   of state law and has failed to provide factual allegations that any conduct violated her federally

13   protected rights. Id.

14              4. Eleventh Amendment Immunity

15          The Eleventh Amendment of the United States Constitution prohibits a private citizen

16   from suing a state government in federal court without the state’s consent. See, Tenn. Student

17   Assistance Corp. v. Hood, 541 U.S. 440, 446 (2004); Natural Resources Defense Council v.

18   California Dep’t of Transportation, 96 F.3d 420, 421 (9th Cir. 1996). This Eleventh Amendment

19   immunity extends to state agencies. See, Howlett v. Rose, 496 U.S. 356, 365 (1990); Natural

20   Resources Defense Council, 96 F.3d at 421.

21          The proposed complaint names Washington State DSHS. (Dkt. 1-1 at 2-3.) This is a

22   state agency, immune from plaintiff’s causes of action. Plaintiff has not alleged any facts or

23

24

25

     -7
 1   cited any authority supporting her causes of action against the Washington State Department of

 2   Social and Health Services.

 3              5. 18 U.S.C. § 242

 4          The proposed complaint cites to 18 U.S.C. § 242 as supporting authority for plaintiff’s

 5   causes of actions alleging violations of her Constitutionally protected rights. (Dkt. 1-1 6.)

 6   However, Section 242 is a criminal provision that provides no basis for civil liability. Aldabe,

 7   616 F.2d at 1092.

 8                                             CONCLUSION

 9          Because plaintiff has filed this claim pro se, the Court has construed the pleadings

10   liberally and has afforded plaintiff the benefit of any doubt. However, even under this lenient

11   standard of interpretation, plaintiff has failed to meet the basic pleading requirements set out in

12   FRCP 8. Unless it is absolutely clear that no amendment can cure the defect, a pro se litigant is

13   entitled to notice of the complaint’s deficiencies and an opportunity to amend prior to dismissal

14   of the action. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995).

15          Accordingly, plaintiff shall show cause why their complaint should not be dismissed or

16   file an amended complaint to cure these deficiencies, if possible, on or before July 15, 2019. If

17   an amended complaint is filed, it must be legibly rewritten or retyped in its entirety and contain

18   the same case number. Any cause of action alleged in the original complaint that is not alleged

19   in the amended complaint is waived. See, Sierra Med. Servs. All. v. Kent, 883 F.3d 1216, 1223

20   (9th Cir. 2018) (citing to Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012)).

21          The Court will screen the amended complaint to determine whether it states a claim for

22   relief. If the amended complaint is not timely filed or fails to adequately address the issues

23

24

25

     -8
 1   raised herein, the undersigned will recommend the dismissal of this action under 28 U.S.C. §

 2   1915.

 3           The Clerk is directed to send Plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

 4   civil rights complaint and for service, a copy of this Order and the Pro Se Information Sheet.

 5           Dated this 18th day of June, 2019.

 6

 7

 8                                                        A
                                                          Theresa L. Fricke
 9                                                        United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     -9
